 



EXHIBIT 10.23
CREDIT AGREEMENT
Dated as of February 28, 2006
TELECOMUNICACIONES DE PUERTO RICO, INC., a Puerto Rico corporation (the
“Borrower”), PUERTO RICO TELEPHONE COMPANY, INC., a Puerto Rico corporation
(“PRTC” and, collectively with each Significant Subsidiary (as hereinafter
defined) that shall become a guarantor hereunder in accordance with
Section 5.01(j), the “Guarantors”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) and initial issuers of letters of
credit (the “Initial Issuing Banks”) listed on the signature pages hereof and
Citibank, N.A. (“Citibank”), as administrative agent (in such capacity, the
“Agent”) for the Lenders (as hereinafter defined), agree as follows:
ARTICLE IARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01. Certain Defined Terms.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
     “Advance” means a Revolving Credit Advance or a Term Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank with its office at 399 Park Avenue, New York, New York 10043, Account
No. 36852248, Attention: Loan Investor Services.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means, as of any date (a) for Base Rate Advances, 0.0%
per annum and (b) for Eurodollar Rate Advances, a percentage per annum
determined by reference to the Performance Level in effect on such date as set
forth below:

                          Applicable Margin for Eurodollar         Performance  
    Rate Advances under Revolving       Applicable Margin for Eurodollar Level  
    Credit Facility       Rate Advances under Term Facility
Level 1
      0.390%       0.450%
Level 2
      0.425%       0.500%
Level 3
      0.450%       0.550%
Level 4
      0.525%       0.650%
Level 5
      0.625%       0.800%
Level 6
      0.750%       1.000%

 



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Performance Level in effect on such date as set
forth below:

          Performance Level   Applicable Percentage
Level 1
    0.060 %
Level 2
    0.075 %
Level 3
    0.100 %
Level 4
    0.125 %
Level 5
    0.175 %
Level 6
    0.250 %

     “Appropriate Lender” means, at any time, with respect to either of the Term
Facility or Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility at such time.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
“Assuming Lender” has the meaning specified in Section 2.18.
“Assumption Agreement” has the meaning specified in Section 2.18.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate that is offered to its
customers generally (before giving effect to any applicable margin); and
     (b) 1/2 of one percent per annum above the Federal Funds Rate.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “Borrower” has the meaning specified in the recital of parties.
     “Borrower’s Account” means the account of the Borrower maintained by the
Borrower at Citibank with its office at 399 Park Avenue, New York, New York
10043, Account No. 4078-8269.
     “Borrowing” means a Revolving Credit Borrowing or a Term Borrowing.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or San Juan, Puerto Rico, provided
that, if the applicable Business Day relates to any Eurodollar Rate Advances,
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or San Juan, Puerto Rico and on
which dealings are carried on in the London interbank market.
     “Commitment” means a Revolving Credit Commitment, a Letter of Credit
Commitment or a Term Commitment.
     “Commitment Increase” has the meaning specified in Section 2.18.

 



--------------------------------------------------------------------------------



 



     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated Assets” means, for any period, the total assets of the
Borrower and its Subsidiaries as shown on the audited Consolidated balance sheet
or unaudited Consolidated balance sheet, as the case may be, as of the end of
the most recent fiscal quarter preceding such period.
     “Controlling Interest” means (a) ownership of at least 35% plus one share,
of the Voting Stock of the Borrower and (b) the ability to appoint a majority of
the Board of Directors of the Borrower.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business for which collection
proceedings have not been commenced, provided that trade payables for which
collection proceedings have commenced shall not be included in the term “Debt”
so long as the payment of such trade payables is being contested in good faith
and by proper proceedings and for which appropriate reserves are being
maintained), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other similar title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been, in accordance
with GAAP, recorded as capital leases, (f) all obligations of such Person in
respect of acceptances, letters of credit or similar extensions of credit,
(g) all net obligations of such Person in respect of Hedge Agreements, (h) all
Debt of others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly, or indirectly through a Subsidiary, by such Person, or in
effect guaranteed directly, or indirectly through a Subsidiary, by such Person
through a written agreement either (1) to pay or purchase such Debt or to
advance or supply funds for the payment or purchase of such Debt or (2) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Debt or to assure the holder of such Debt against loss and (i) all Debt
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt.
     “Debt to EBITDA Ratio” of any Person at any date means the ratio of
(a) Debt of the types that, in accordance with GAAP, would be classified as
indebtedness on a Consolidated balance sheet of such Person on such date to
(b) EBITDA for the period of four fiscal quarters of such Person ended on or
immediately prior to such date, provided that for purposes of clause (a) of this
definition, Debt shall not include (1) the obligations specified in clause
(g) of the definition thereof set forth above or (2) with respect to the
Borrower, any obligations which may be assumed by the Borrower for guaranties of
any indebtedness of the Borrower’s employee stock ownership plan up to an
aggregate principal amount of $28,698,500.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Disclosed Litigation” has the meaning specified in Section 3.01(b).

 



--------------------------------------------------------------------------------



 



     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.
     “EBITDA” means the sum, determined on a Consolidated basis, of the
Borrower’s (i) net income (or net loss), (ii) interest expense, (iii) income tax
expense, (iv) depreciation expense, (v) amortization expense and (vi) non-cash
severance charges in an aggregate amount not to exceed $20,000,000 in any period
of twelve consecutive calendar months.
     “EBITDA to Interest Ratio” of any Person on any date means the ratio of (a)
EBITDA for the period of four fiscal quarters of such Person ended on or
immediately prior to such date to (b) interest payable on, and amortization of
debt discount in respect of, all Debt of such Person for the period of four
fiscal quarters of such Person ended on or immediately prior to such date,
provided that for purposes of clause (b) of this definition, Debt shall not
include the obligations specified in clause (g) of the definition thereof set
forth above.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender that
is a financial institution and is majority-owned by such Lender; (iii) any
commercial bank organized under the laws of the Commonwealth of Puerto Rico
having total assets in excess of $1,000,000,000 or any other commercial bank
having total assets in excess of $1,000,000,000 that has an Applicable Lending
Office that is not subject to deduction or withholding of Taxes; or (iv) any
other Person approved by (x) the Agent, (y) with respect to an assignment of
Revolving Credit Commitments, each Issuing Bank and (y) so long as no Default
has occurred and is continuing, the Borrower, in each case, such approval not to
be unreasonably withheld or delayed; provided, however, that neither the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Loan Parties’ controlled group, or under common control with
the Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC;
(b) the application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of any of the Loan Parties or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any of the Loan Parties or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the imposition of a
lien under Section 302(f) of ERISA with respect to any Plan; (g) the adoption of
an amendment to a Plan requiring the provision of security to such Plan pursuant
to Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that is reasonably
expected to result in the termination of, or the appointment of a trustee to
administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on
Moneyline Telerate Markets Page 3750 (or any successor page) (the “Telerate
Page”) as the London interbank offered rate for deposits in U.S. dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/100 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in U.S. dollars are offered by
the principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount approximately
equal to such Reference Bank’s pro rata share of the contemplated Eurodollar
Rate Advance comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period. The Eurodollar Rate for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates quoted on the Telerate Page or furnished
to and received by the Agent from the Reference Banks, as the case may be, two
Business Days before the first day of such Interest Period, subject, however, to
the provisions of Section 2.08.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets

 



--------------------------------------------------------------------------------



 



consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Rate Advances is determined) having a term equal to
such Interest Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Facility” means the Revolving Credit Facility, the Letter of Credit
Facility or the Term Facility.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Fitch” means Fitch, Inc.
     “GAAP” means (a) in the case of the preparation of all financial reporting
requirements, generally accepted accounting principles in the United States, as
in effect from time to time, and (b) in the case of the calculation,
certification and compliance with all financial tests and covenants, generally
accepted accounting principles in the United States, as in effect on the date of
the financial statements delivered to each Lender in accordance with
Section 4.01(e), in each case applied on a consistent basis both as to
classification of items and amounts.
     “Guaranteed Obligations” has the meaning specified in Section 7.01.
     “Guaranty” has the meaning specified in Section 7.01.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “Increase Date” has the meaning specified in Section 2.18.
     “Increasing Lender” has the meaning specified in Section 2.18.
     “Information Memorandum” means the information memorandum dated January 26,
2006 used by the Agent in connection with the syndication of the Commitments.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, and subject
to clause (iii)

 



--------------------------------------------------------------------------------



 



of this definition, any other period, as the Borrower may, upon notice received
by the Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
     (i) the Borrower may not select any Interest Period that ends (x) after the
Termination Date, in the case of any Revolving Credit Borrowing or (y) after the
Maturity Date, in the case of any Term Borrowing;
     (ii) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (iii) the Borrower shall not be entitled to select an Interest Period
having duration of any period other than one, two, three or six months unless,
by 2:00 P.M. (New York City time) on the third Business Day prior to the first
day of such Interest Period, each Appropriate Lender notifies the Agent that
such Lender will be providing funding for such Borrowing with such Interest
Period (the failure of any Appropriate Lender to so respond by such time being
deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period, provided that each Lender shall use
commercially reasonable good faith efforts to so respond); provided further
that, if any or all of the Appropriate Lenders object to the requested duration
of such Interest Period, the duration of the Interest Period for such Borrowing
shall be one, two, three or six months, as specified by the Borrower in the
applicable Notice of Borrowing, notice of Conversion or other notice of Interest
Period selected by the Borrower as the desired alternative to the selected
Interest Period;
     (iv) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (v) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Issuance” with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.
     “Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to
which a portion of an Issuing Bank’s Letter of Credit Commitment hereunder has
been assigned pursuant to Section 9.07 or any other Revolving Credit Lender so
long as such Eligible Assignee or other Revolving Credit Lender expressly agrees
to perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as an Issuing Bank
and notifies the Agent of its Applicable Lending Office (which information shall
be recorded by the Agent in the Register), for so long as such Initial Issuing
Bank, Eligible Assignee or other Revolving Credit Lender, as the case may be,
shall have a Letter of Credit Commitment.

 



--------------------------------------------------------------------------------



 



     “L/C Cash Deposit Account” means an interest bearing cash deposit account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent and
the Borrower.
     “L/C Related Documents” has the meaning specified in Section 2.06(c)(i).
     “Lenders” means the Initial Lenders, the Issuing Banks, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18 and each Person
that shall become a party hereto pursuant to Section 9.07.
     “Letter of Credit” has the meaning specified in Section 2.01(c).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its specified Subsidiaries in (a) the amount set forth opposite
the Issuing Bank’s name on Schedule I hereto under the caption “Letter of Credit
Commitment” or (b) if such Issuing Bank has entered into one or more Assignment
and Acceptances, the amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 9.07(d) as such Issuing Bank’s
“Letter of Credit Commitment”, in each case as such amount may be reduced prior
to such time pursuant to Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, (b) $50,000,000 and (c) the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind.
     “Loan Party” means each of the Borrower and the Guarantors.
     “Majority Shareholder” means the Person owning, directly or indirectly,
over 50% of the Voting Stock of the Borrower as of the Effective Date.
     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any Loan Party and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
ability of any Loan Party to conduct its business on substantially the same
basis as conducted on the Effective Date or (b) the ability of any Loan Party to
service its Debt obligations on a timely basis.
     “Maturity Date” means the earlier of (a) February 28, 2011 and (b) the date
of acceleration of the Advances pursuant to Section 6.01.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 



--------------------------------------------------------------------------------



 



     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than such Loan Party
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.
     “Note” means a Revolving Credit Note or a Term Note.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Other Taxes” has the meaning specified in Section 2.14(b).
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Performance Level” means, as of any date of determination, the level set
forth below as then in effect for the Borrower, as determined in accordance with
the following provisions of this definition:

     
Level 1:
  Public Debt Rating of at least A by S&P, A2 by Moody’s or A by Fitch.
 
   
Level 2:
  Public Debt Rating of lower than Level 1 but at least A- by S&P, A3 by Moody’s
or A- by Fitch.
 
   
Level 3:
  Public Debt Rating of lower than Level 2 but at least BBB+ by S&P, Baa1 by
Moody’s or BBB+ by Fitch.
 
   
Level 4:
  Public Debt Rating of lower than Level 3 but at least BBB by S&P, Baa2 by
Moody’s of BBB by Fitch.
 
   
Level 5:
  Public Debt Rating of lower than Level 4 but at least BBB- by S&P, Baa3 by
Moody’s or BBB- by Fitch.
 
   
Level 6:
  Public Debt Rating of lower than Level 5.

     For purposes of the foregoing, (a) if only one of S&P, Moody’s and Fitch
shall have in effect a Public Debt Rating, the Performance Level shall be
determined by reference to the available rating and (b) if the Public Debt
Ratings established by S&P, Moody’s and Fitch shall fall within different
Performance Levels and (i) two of the ratings are at the same level and the
other rating is at a different level, the Performance Level shall be based on
the two ratings at the same level and (ii) each of the three ratings fall within
different levels, then the Performance Level shall be determined based on the
rating that is in between the highest and the lowest ratings.
     “Permitted Liens” means, with respect to any Person, (a) Liens for taxes,
assessments and governmental charges and levies to the extent not required to be
paid under Section 5.01(b) hereof; (b) pledges or deposits to secure obligations
under workers’ compensation laws or similar legislation; (c) pledges or deposits
to secure performance in connection with bids, tenders, contracts (other than
contracts for the payment of money) or leases to which such Person is a party;
(d) deposits to secure public or

 



--------------------------------------------------------------------------------



 



statutory obligations of such Person; (e) materialmen’s, mechanics’, carriers’,
workers’, repairmen’s or other like Liens in the ordinary course of business, or
deposits to obtain the release of such Liens to the extent such Liens, in the
aggregate, would not have a Material Adverse Effect; (f) deposits to secure
surety and appeal bonds to which such Person is a party; (g) other pledges or
deposits for similar purposes in the ordinary course of business; (h) Liens
created by or resulting from any litigation or legal proceeding which at the
time is currently being contested in good faith by appropriate proceedings;
(i) leases made, or existing on property acquired, in the ordinary course of
business; (j) landlord’s Liens under leases to which such Person is a party;
(k) zoning restrictions, easements, licenses, and restrictions on the use of
real property or minor irregularities in title thereto, which do not materially
impair the use of such property in the operation of the business of such Person
or the value of such property for the purpose of such business; and (l) bankers’
liens, rights of set-off or analogous rights granted or arising by operation of
law to any deposits held by or other indebtedness owing by any lender or any
affiliate thereof to or for the credit or account of such Person.
     “Permitted Receivables Financing” means any financing pursuant to which the
Borrower or any Subsidiary of the Borrower may sell, convey, or otherwise
transfer to a Receivables Subsidiary or any other Person (in the case of
transfer by a Receivables Subsidiary), or grant a security interest in, any
accounts receivable (and related assets) of the Borrower or such Subsidiary,
provided that such financing shall be on customary market terms and shall be
non-recourse to the Borrower and its Subsidiaries (other than the Receivables
Subsidiary) except to a limited extent customary for such transactions. The
grant of a security interest in any accounts receivable of the Borrower or any
Subsidiary of the Borrower (other than a Receivables Subsidiary) to secure Debt
under any credit facility shall not be deemed a Permitted Receivables Financing.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower. For purposes of the foregoing, (a) if any rating established by S&P,
Moody’s or Fitch shall be changed, such change shall be effective as of the date
on which such change is first announced publicly by the rating agency making
such change; and (b) if S&P, Moody’s or Fitch shall change the basis on which
ratings are established, each reference to the Public Debt Rating announced by
S&P, Moody’s or Fitch, as the case may be, shall refer to the then equivalent
rating by S&P, Moody’s or Fitch, as the case may be.
     “Ratable Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount multiplied by a fraction the
numerator of which is the amount of such Lender’s Revolving Credit Commitment at
such time (or, if the Revolving Credit Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, such Lender’s Revolving Credit Commitment as
in effect immediately prior to such termination) and the denominator of which is
the aggregate amount of all Revolving Credit Commitments at such time (or, if
the Revolving Credit Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the aggregate amount of all Revolving Credit Commitments
as in effect immediately prior to such termination).
     “Receivables Subsidiary” means a bankruptcy-remote, special-purpose wholly
owned Subsidiary formed in connection with a Permitted Receivables Financing.
     “Reference Banks” means initially, Citibank, Banco Bilbao Vizcaya
Argentaria Puerto Rico and Scotiabank de Puerto Rico or, if less than three of
such banks are able to furnish timely information in

 



--------------------------------------------------------------------------------



 



accordance with Section 2.08, any other commercial bank designated by the
Borrower and approved by the Required Lenders as constituting a “Reference Bank”
hereunder.
     “Register” has the meaning specified in Section 9.07(d).
     “Required Lenders” means at any time Lenders owed or holding at least a
majority of the sum of (a) the aggregate principal amount of the Advances
outstanding at such time, (b) the aggregate unused Commitments under the Term
Facility at such time and (c) the aggregate unused Revolving Credit Commitments
at such time.
     “Required Revolving Credit Lenders” means at any time Revolving Credit
Lenders owed or holding at least a majority of the aggregate principal amount of
the Revolving Credit Advances outstanding at such time or, if no Revolving
Credit Advances are then outstanding, Revolving Credit Lenders holding at least
a majority of the Revolving Credit Commitments at such time.
     “Revolving Credit Advance” means an advance by a Revolving Credit Lender to
the Borrower as part of a Borrowing under Section 2.01(a).
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.
     “Revolving Credit Commitment” means as to any Lender (a) the amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment” or (b) if such Lender has entered into any
Assignment and Acceptance, the amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(d) as such Lender’s “Revolving
Credit Commitment”, as such amount may be reduced pursuant to Section 2.05.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
     “Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.
     “Revolving Credit Note” means a promissory note of the Borrower payable to
the order of any Revolving Credit Lender, in substantially the form of
Exhibit A-1 hereto, evidencing the aggregate indebtedness of the Borrower to
such Lender resulting from the Revolving Credit Advances made by such Lender,
delivered pursuant to a request made under Section 2.17.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Services Agreement” means the Services Agreement, dated as of March 2,
2004, by and among the Borrower, PRTC and Verizon Corporate Services Group
Incorporated, as amended, modified, renewed or replaced from time to time.
     “Significant Subsidiary” means at any time, with respect to the Borrower,
any Subsidiary, other than a Receivables Subsidiary, the assets of which, in the
aggregate, exceed 5% of the Consolidated Assets, determined in accordance with
GAAP.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 



--------------------------------------------------------------------------------



 



     “Solvent” and “Solvency” mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability after taking into account any indemnification pursuant to the
terms of any agreements entered into in connection therewith.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate, is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Taxes” has the meaning specified in Section 2.14(a).
     “Term Advance” has the meaning specified in Section 2.01(b).
     “Term Borrowing” means a borrowing consisting of simultaneous Term Advances
of the same Type made by the Term Lenders.
     “Term Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s “Term Commitment” or
(b) if such Lender has entered into any Assignment and Acceptance, the amount
set forth for such Lender in the Register maintained by the Agent pursuant to
Section 9.07(d) as such Lender’s “Term Commitment”, as such amount may be
reduced pursuant to Section 2.05.
     “Term Facility” means, at any time, the aggregate amount of the Term
Lenders’ Term Commitments at such time.
     “Term Lender” means any Lender that has a Term Commitment.
     “Term Note” means a promissory note of the Borrower payable to the order of
any Term Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advances
made by such Lender, delivered pursuant to a request made under Section 2.17.
     “Termination Date” means the earlier of February 28, 2009 and the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.
     “Type” refers to the distinction between a Base Rate Advance and a
Eurodollar Rate Advance.
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower or its specified Subsidiaries

 



--------------------------------------------------------------------------------



 



in an amount equal to the excess of (a) the amount of its Letter of Credit
Commitment over (b) the aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank.
     “Unused Revolving Credit Commitment” means, with respect to each Revolving
Credit Lender at any time, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances made by such Lender (in its capacity as a Lender) and
outstanding at such time, plus (ii) such Lender’s Ratable Share of (A) the
aggregate Available Amount of all the Letters of Credit outstanding at such time
and (B) the aggregate principal amount of all Advances made by the Issuing Banks
pursuant to Section 2.03(c) that have not been ratably funded by such Lender and
outstanding at such time.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     “Withholding Tax Change” means the approval by either the Chamber of
Representatives or the Senate of the Commonwealth of Puerto Rico of any proposal
to change any applicable law, treaty or government rule, regulation or order
which would require the Borrower to deduct or withhold any Taxes from or in
respect of any sum payable hereunder or under any Note to any Lender or the
Agent.
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.
SECTION 1.03. Accounting Terms. All terms of an accounting or financial nature
not specifically defined herein shall be construed in accordance with GAAP.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01. The Advances and Letters of Credit. (a) Revolving Credit Advances.
Each Revolving Credit Lender severally (but not jointly) agrees, on the terms
and conditions hereinafter set forth, to make Revolving Credit Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an amount not to exceed such
Lender’s Unused Revolving Credit Commitment. Each Revolving Credit Borrowing
shall be in an aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and shall consist of Revolving Credit Advances of
the same Type made on the same day by the Revolving Credit Lenders ratably
according to their respective Revolving Credit Commitments. Within the limits of
this Section 2.01(a), the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.10 and reborrow under this Section 2.01(a).
          (b) The Term Advances. Each Term Lender severally (but not jointly)
agrees, on the terms and conditions hereinafter set forth, to make an advance (a
“Term Advance”) to the Borrower on any Business Day during the period from the
Effective Date to and including May 1, 2006 in an amount not to exceed such
Lender’s Term Commitment at such time. The Term Borrowing shall consist of Term
Advances made on the same day by the Term Lenders ratably according to their
Term Commitments. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed.
          (c) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Agreement, to issue standby and trade
letters of credit (each, a “Letter of Credit”) denominated in U.S. dollars for
the account of the Borrower and its specified Subsidiaries from time to time on
any Business Day during the period from the Effective Date until 30 days before
the Termination Date in an aggregate Available Amount (i) for all Letters of
Credit issued by each Issuing Bank not to exceed at any time the lesser of
(x) the Letter of Credit Facility at such time and

 



--------------------------------------------------------------------------------



 



(y) such Issuing Bank’s Letter of Credit Commitment at such time and (ii) for
each such Letter of Credit not to exceed an amount equal to the aggregate amount
of the Unused Revolving Credit Commitments of the Revolving Credit Lenders at
such time. No Letter of Credit shall have an expiration date (including all
rights of the Borrower or the beneficiary to require renewal) later than the
earlier of (x) one year after the issuance thereof, provided that a Letter of
Credit may by its terms be renewable annually upon notice given to the
applicable Issuing Bank so long as such renewal is subject to the conditions set
forth in Section 3.02 , and the terms of such Letter of Credit do not permit the
expiration date (after giving effect to any renewal) to extend to a date later
than five Business Days before the Termination Date and (y) five Business Days
before the Termination Date. Within the limits referred to above, the Borrower
may from time to time request the issuance of Letters of Credit under this
Section 2.01(c).
SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Advances, or the Business Day of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the Agent, which
shall give to each Appropriate Lender prompt notice thereof by telecopier or
facsimile. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by
telephone, confirmed immediately in writing, or telecopier or facsimile in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, the initial Interest Period for each
such Advance. Each Appropriate Lender shall, before 12:00 noon (New York City
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Borrower’s Account.
(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances under a Facility for any
Borrowing under that Facility if the aggregate obligation of the Appropriate
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12, (ii) the Eurodollar Rate Advances under the Revolving
Credit Facility may not be outstanding as part of more than twelve separate
Revolving Credit Borrowings and (iii) the Eurodollar Rate Advances under the
Term Facility may not be outstanding as part of more than five separate Term
Borrowings.
(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.
(d) Unless the Agent shall have received notice from an Appropriate Lender prior
to the time of any Borrowing that such Lender will not make available to the
Agent such Lender’s ratable portion of such Borrowing, the Agent may assume that
such Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement and
the Borrower shall be relieved of its obligations to repay such amount under
this Section 2.02(d).
(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation hereunder to
make its Advance on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on the date of any Borrowing.
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as

 



--------------------------------------------------------------------------------



 



the applicable Issuing Bank may agree), by the Borrower to any Issuing Bank, and
such Issuing Bank shall give the Agent prompt notice thereof. Each such notice
by the Borrower of Issuance of a Letter of Credit (a “Notice of Issuance”) shall
be by telecopier, confirmed immediately in writing, specifying therein the
requested (A) date of such Issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit (which shall be in accordance with Section 2.01(c)), (D) name
and address of the beneficiary of such Letter of Credit and (E) form of such
Letter of Credit. Such Letter of Credit shall be issued pursuant to such
application and agreement for letter of credit as such Issuing Bank and the
Borrower shall agree for use in connection with such requested Letter of Credit
(a “Letter of Credit Agreement”). If the requested form of such Letter of Credit
is acceptable to such Issuing Bank in its reasonable discretion (it being
understood that any such form shall have only explicit documentary conditions to
draw and shall not include discretionary conditions), such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Section 3.02, make
such Letter of Credit available to the Borrower at its office referred to in
Section 9.02 or as otherwise agreed with the Borrower in connection with such
Issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.
(b) Participations. By the Issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing or decreasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Credit Lenders, such Issuing Bank hereby grants to each Revolving Credit Lender,
and each Revolving Credit Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Ratable Share of
the Available Amount of such Letter of Credit. The Borrower hereby agrees to
each such participation. In consideration and in furtherance of the foregoing,
each Revolving Credit Lender hereby absolutely and unconditionally agrees to pay
to the Agent, for the account of such Issuing Bank in accordance with
Section 2.03(c), such Lender’s Ratable Share of each drawing made under a Letter
of Credit funded by such Issuing Bank and not reimbursed by the Borrower on the
date made, or of any reimbursement payment required to be refunded to the
Borrower for any reason, which amount will be advanced, and deemed to be a
Revolving Credit Advance to the Borrower hereunder, regardless of the
satisfaction of the conditions set forth in Section 3.02. Each Revolving Credit
Lender further acknowledges and agrees that its participation in each Letter of
Credit will be automatically adjusted to reflect such Lender’s Ratable Share of
the Available Amount of such Letter of Credit at each time such Lender’s
Revolving Credit Commitment is amended pursuant to a Commitment Increase in
accordance with Section 2.18, an assignment in accordance with Section 9.07 or
otherwise pursuant to this Agreement.
(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit which is not reimbursed by the Borrower on the date
made shall constitute for all purposes of this Agreement the making by such
Issuing Bank of a Revolving Credit Advance, which shall be a Base Rate Advance,
in the amount of such draft, without regard to whether the making of such
Advance would exceed such Issuing Bank’s Unused Revolving Credit Commitment.
Each Issuing Bank shall give prompt notice of each drawing under any Letter of
Credit issued by it to the Borrower and the Agent. Upon written demand by such
Issuing Bank, with a copy of such demand to the Agent and the Borrower, each
Revolving Credit Lender shall pay to the Agent such Lender’s Ratable Share of
such outstanding Advance pursuant to Section 2.03(b). Each Revolving Credit
Lender acknowledges and agrees that its obligation to make Revolving Credit
Advances pursuant to this paragraph in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Revolving Credit Lender agrees to fund its Ratable Share of an outstanding
Revolving Credit Advance on (i) the Business Day on which demand therefor is
made by such Issuing Bank, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Revolving Credit Lender shall not
have so made the amount of such Advance available to the Agent, such Lender
agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable. If such Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Revolving Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Revolving Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.
(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the Agent
and each Revolving Credit Lender (with a copy to the Borrower) on the first
Business Day of each month a written report summarizing Issuance and expiration
dates of Letters of Credit issued by such Issuing Bank during the preceding
month and drawings during such month under all Letters of Credit issued by such
Issuing Bank and (B) to the Agent and each Revolving Credit

 



--------------------------------------------------------------------------------



 



Lender (with a copy to the Borrower) on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
such Issuing Bank.
          (e) Failure to Make Advances. The failure of any Revolving Credit
Lender to make the Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Revolving Credit Lender of its
obligation hereunder to make its Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on such date.
SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Revolving Credit Lender a facility fee on the aggregate
amount of such Lender’s Revolving Credit Commitment from the Effective Date in
the case of each Initial Lender and from the later of the Effective Date and the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date at a
rate per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing March 31, 2006, and on the Termination Date.

(b) Commitment Fee. The Borrower agrees to pay to the Agent for the account of
each Term Lender a commitment fee on the aggregate amount of such Lender’s Term
Commitment from the Effective Date in the case of each Initial Lender and from
the later of the Effective Date and the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the earlier of the date of the initial Borrowing under
the Term Facility and May 1, 2006 at a rate per annum equal to the Applicable
Percentage in effect from time to time, payable on the earlier of the date of
such Borrowing and May 1, 2006.
          (c) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for
the account of each Revolving Credit Lender a commission on such Lender’s
Ratable Share of the average daily aggregate Available Amount of all Letters of
Credit issued and outstanding from time to time at a rate per annum equal to the
Applicable Margin for Eurodollar Rate Advances in effect from time to time
during such calendar quarter, payable in arrears quarterly on the last day of
each March, June, September and December, commencing with the quarter ended
March 31, 2006, and on the Termination Date; provided that the Applicable Margin
shall be 2% above the Applicable Margin in effect upon the occurrence and during
the continuation of an Event of Default if the Borrower is required to pay
default interest pursuant to Section 2.07(b).
     (ii) The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the Issuance or administration of each
Letter of Credit as the Borrower and such Issuing Bank shall agree, provided
such amounts are agreed between the Borrower and such Issuing Bank, in the
relevant Letter of Credit Agreement or otherwise, to be payable by the Borrower.

  (d)   Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.05. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or reduce ratably in part the unused Term Commitments or the
Unused Revolving Credit Commitments of the Lenders; provided that each partial
reduction of a Facility (i) shall be in the aggregate amount of $10,000,000 or
an integral multiple of $1,000,000 in excess thereof and (ii) shall be made
ratably among the Appropriate Lenders in accordance with their Commitments under
such Facility.
SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a) Revolving
Credit Advances. The Borrower shall repay to the Agent for the ratable account
of the Revolving Credit Lenders on the Termination Date the aggregate principal
amount of the Revolving Credit Advances then outstanding.
(b) Term Advances. The Borrower shall repay to the Agent for the ratable account
of the Term Lenders on the Maturity Date the aggregate principal amount of the
Term Advances then outstanding.
(c) Letter of Credit Drawings. The obligations of the Borrower under any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances (it being understood that any such
payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by any Lender of any draft or the

 



--------------------------------------------------------------------------------



 



reimbursement by the Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance, plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

  (b)   Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Borrower shall pay interest on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and
(ii) to the fullest extent permitted by law, the amount of any interest, fee or
other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above.

SECTION 2.08. Interest Rate Determination. (a) Upon request of the Agent, each
Reference Bank agrees to furnish to the Agent timely information for the purpose
of determining each Eurodollar Rate. If the Telerate Page is unavailable and any
one or more of the Reference Banks shall not furnish such timely information to
the Agent for the purpose of determining any such interest rate, the Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. The Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Agent for
purposes of Section 2.07(a)(i) or (ii), and the

 



--------------------------------------------------------------------------------



 



rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.07(a)(ii).

(b) If, with respect to any Eurodollar Rate Advances under the Revolving Credit
Facility or the Term Facility, the Lenders owed at least a majority of the
aggregate principal amount thereof notify the Agent that the Eurodollar Rate for
any Interest Period for such Advances will not adequately reflect the cost to
such Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances under such Facility for such Interest Period, the Agent shall forthwith
so notify the Borrower and the Appropriate Lenders, whereupon (i) each
Eurodollar Rate Advance under that Facility shall automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance,
and (ii) the obligation of the Appropriate Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances under that Facility shall be suspended
until the Agent shall notify the Borrower and the Appropriate Lenders that the
circumstances causing such suspension no longer exist.
(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Appropriate Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.
(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.
(f) If the Telerate Page is unavailable and fewer than two Reference Banks
determine and furnish timely information to the Agent for determining the
Eurodollar Rate for any Eurodollar Rate Advances,
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
     (iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
SECTION 2.09. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances and any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than $10,000,000. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
SECTION 2.10. Optional Prepayments of Advances. The Borrower may, upon notice
not later than 11:00 A.M. (New York City time) for Base Rate Advances and upon
at least two Business Days’ notice to the Agent for Eurodollar Rate Advances
stating the proposed date and the aggregate principal amount of the prepayment,
and if such notice is given the Borrower shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(c).
SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation

 



--------------------------------------------------------------------------------



 



of any law or regulation or (ii) the compliance with any written guideline or
request from any central bank or other governmental authority (whether or not
having the force of law), there shall be any increase in the cost to any Lender
of agreeing to make or making, funding or maintaining Eurodollar Rate Advances
or of agreeing to issue or of issuing or maintaining or participating in Letters
of Credit (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost (whether or not such increased costs arise
prior to the receipt of written notification from such central bank or other
governmental authority); provided that the Borrower shall not be required to pay
any such increased costs to the extent such increased costs accrued prior to the
date that is six months prior to such notice, provided further that, if the
change in law or circumstance giving rise to such increased costs or reductions
is retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof. A certificate as to the amount
of such increased cost, submitted to the Borrower and the Agent by such Lender,
shall be conclusive and binding for all purposes, absent error in the
calculation of such amount.
(b) If any Lender determines that compliance with any law or regulation or any
written guideline or request from any central bank or other governmental
authority (whether or not having the force of law) affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender (excluding any reserves included in the
computation of the Eurodollar Rate) and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to lend or
to issue or participate in Letters of Credit hereunder and other commitments of
such type or the issuance or maintenance of or participation in the Letters of
Credit (or similar contingent obligations), then, upon demand by such Lender
(with a copy of such demand to the Agent), the Borrower shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation
(whether or not such amounts arise prior to the receipt of written notification
from such central bank or other governmental authority) in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable (in the proportion that such Lender’s
Commitment hereunder bears to all of such Lender’s commitments of this type) to
the existence of such Lender’s commitment to lend or to issue or participate in
Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit; provided that the Borrower shall not be
required to compensate such Lender to the extent such amounts arose prior to the
date that is six months prior to such notice, provided further that, if the
change in law or circumstance giving rise to such increased costs or reductions
is retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof. A certificate as to such
amounts submitted to the Borrower and the Agent by such Lender shall be
conclusive and binding for all purposes, absent error in the calculation of such
amounts.
(c) Any Lender claiming any additional amounts payable pursuant to this
Section 2.11 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to minimize such additional
amounts and to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise notably disadvantageous to such Lender.
The Borrower shall reimburse such Lender for such Lender’s reasonable expenses
incurred in connection with such change or in considering such a change in an
amount not to exceed the Borrower’s pro rata share of such expenses based on
such Lender’s Commitment and Advances and the total lending commitments and
loans of such Lender to its similarly situated customers.
SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority having relevant jurisdiction
asserts that it is unlawful, for any Lender or its Eurodollar Lending Office to
perform its obligations hereunder to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances hereunder, (i) each Eurodollar Rate Advance
made by such Lender will automatically, upon such demand, Convert into a Base
Rate Advance and (ii) the obligation of such Lender to make Eurodollar Rate
Advances or to Convert Advances into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.
SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes without counterclaim or set-off not later
than 11:00 A.M. (New York City time) on the day when due in U.S. dollars to the
Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be

 



--------------------------------------------------------------------------------



 



distributed like funds relating to the payment of principal or interest or fees
ratably (other than amounts payable pursuant to Section 2.04, 2.11, 2.14 or
9.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.18, and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein, from
and after the applicable Increase Date the Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to the Assuming Lender. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of fees and Letter of Credit commissions shall be made by the Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent error in the calculation of such interest rate.
(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fees or commissions, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
(d) Unless the Agent shall have received notice from the Borrower prior to the
time on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.
SECTION 2.14. Taxes. (a) Subject to subsections (e) and (f) below, any and all
payments by the Borrower hereunder or under the Notes shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto imposed by Puerto Rico,
the United States or any political subdivision of either (or in the case of any
payments by or on behalf of the Borrower through an account or branch outside
the United States or Puerto Rico or by or on behalf of the Borrower by a payor
that is not a United States person or not organized or resident in Puerto Rico
such payments shall be made free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto imposed by a foreign
jurisdiction or any political subdivision thereof), excluding, in the case of
each Lender and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes (x) in the case of a
Lender pursuant to the laws of the jurisdiction (or any political subdivision or
taxing authority therein) in which it is organized or in which the principal
office of such Lender, or Applicable Lending Office of such Lender is located,
or (y) in the case of any payment to the Agent in its capacity as Agent, the
jurisdiction (or any political subdivision or taxing authority therein) in which
it is organized or in which the principal office of the Agent is located or in
which the office designated by the Agent to act as Agent is located (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). Subject to subsections (e) and (f) below,
if the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note to any Lender or the Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.14) such Lender or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. Within 30 days after the
date of any payment of Taxes, the Borrower shall furnish to the Agent, at its
address referred to in Section 9.02, the original or a certified copy of a
receipt evidencing payment thereof. For purposes of this subsection (a) and
subsection (e), the

 



--------------------------------------------------------------------------------



 



terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.
(b) In addition, the Borrower agrees to pay any stamp or documentary taxes or
any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or under the Notes or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes as a result of the introduction of or any change in or in the
interpretation of any law or regulation after the Effective Date (hereinafter
referred to as “Other Taxes”).
(c) Subject to subsections (d), (e) and (f) below, the Borrower shall indemnify
each Lender and the Agent for the full amount of Taxes or Other Taxes (to the
extent not previously paid under subsection (a) or (b) above) imposed on or paid
by such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses but excluding any taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) arising therefrom or
with respect thereto. This indemnification shall be made within 30 days from the
date such Lender or the Agent (as the case may be) makes written demand
therefor.
(d) Each Lender organized under the laws of a jurisdiction outside of Puerto
Rico from time to time, as requested in writing by the Borrower (but only so
long as such Lender remains lawfully able to do so), shall provide each of the
Agent and the Borrower with two properly and accurately completed and duly
executed original copies of any form, document or other certificate that is
necessary for such Lender to be exempt from, or entitled to a reduced rate of
Taxes or payments hereunder or under the Notes or for the Borrower to determine
the applicable rate of deduction or withholding of any Taxes. If any Lender
which is organized under the laws of a jurisdiction outside of Puerto Rico is
unable to provide the above-described forms, documents or other certificates for
a relevant interest period (or if the Lender’s appropriate personnel responsible
for providing the forms, documents or other certificates actually become aware
that the forms, documents or other certificates provided by it are inaccurate),
such Lender shall notify the Borrower in writing prior to or immediately upon
the commencement of such relevant interest period.
(e) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, document or other certificate requested by
the Borrower in accordance with Section 2.14(d) (other than if such failure is
due to a change in any applicable law, treaty or government rule, regulation or
order, or any change in the interpretation, administration or application
thereof occurring subsequent to the date hereof such that such Lender is not
lawfully able to provide the Borrower with the appropriate form, document or
other certificate, or if such form, document or other certificate is no longer
required to establish an exemption from the applicable tax), such Lender shall
not be entitled to indemnification under Section 2.14(a) or (c) with respect to
Taxes by reason of such failure and the Borrower shall be entitled to withhold
Taxes from payments to such Lender; provided, however, that should a Lender
become subject to Taxes because of its failure to deliver a form, document or
other certificate required hereunder, the Borrower shall take such steps at such
Lender’s expense as such Lender shall reasonably request to assist such Lender
to recover such Taxes.
(f) Notwithstanding anything else contained in this Section 2.14, the Borrower
shall only be required to pay additional sums with respect to Taxes (subject to
subsection (h) below) to a Lender (or the Agent, as the case may be) pursuant to
subsection (a) or (c) above if the obligation to pay such Taxes results from
such Lender’s inability to obtain a complete exemption from Taxes as a result of
(i) any amendment to the laws (or any regulations thereunder), or any amendment
to, or change in, an interpretation or application of any such laws or
regulations by any legislative body, court, governmental agency or regulatory
authority adopted or enacted after the date hereof (or in the case of an entity
that becomes a Lender after the date hereof, the date such entity becomes a
Lender), (ii) an amendment, modification or revocation of any existing
applicable tax treaty ratified, enacted or amended after the date hereof (or in
the case of an entity that becomes a Lender after the date hereof, the date such
entity becomes a Lender), or (iii) the ratification of a new tax treaty ratified
after the date hereof (or in the case of an entity that becomes a Lender after
the date hereof, the date such entity becomes a Lender).
(g) In the event that the Borrower makes an additional payment under
Section 2.14(a) or 2.14(c) for the account of any Lender and such Lender, in its
sole opinion, determines that it has finally and irrevocably received or been
granted a credit against, or relief or remission from, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such additional payment, such Lender
shall, to the extent that it determines that it can do so without prejudice to
the retention of the amount of such credit, relief, remission or repayment, pay
to the Borrower such amount as such Lender shall, in its sole opinion, have
determined is attributable to such deduction or withholding and will leave such
Lender (after such payment) in no worse position than it would have been had the
Borrower not been required to make such deduction or withholding. Nothing
contained herein shall (i) interfere with the right of a Lender to arrange its
tax affairs in whatever manner it thinks fit or (ii) oblige any Lender to claim
any tax credit or to disclose any information relating to its tax affairs or any
computations in respect thereof or (iii) require any Lender to take or refrain
from taking any action that would prejudice its ability to benefit from any
other credits, reliefs, remissions or repayments to which it may be entitled.
Each Lender and the Agent shall reasonably cooperate with the Borrower at the
Borrower’s written request and sole

 



--------------------------------------------------------------------------------



 



expense, in contesting any Taxes or Other Taxes the Borrower would bear pursuant
to this Section 2.14, provided, however, that (i) no tax return of such Lender
or the Agent is or would be held open as a result of such contest, (ii) neither
such Lender nor the Agent is required to reopen a tax year that has already
closed and (iii) such Lender and the Agent shall, in the sole opinion of such
Lender and the Agent, respectively, have determined that such contest will leave
such Lender and the Agent, respectively, in no worse position than it would have
been in had it not contested such Taxes or Other Taxes. Nothing contained herein
shall interfere with the right of a Lender or the Agent to arrange its tax
affairs in whatever manner it thinks fit, if in the sole judgment of such Lender
or the Agent, such contest would be disadvantageous to such Lender or the Agent.
In pursuing a contest in the Lender’s or the Agent’s name, such Lender or the
Agent will be represented by counsel of such Lender’s or the Agent’s choice, and
will defend against, settle or otherwise control the contest and will not
relinquish control or decision making over the contest.
(h) (i) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 or (ii) upon a Withholding Tax Change, each Lender, agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to avoid or minimize such additional amounts and to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any additional amounts that
may thereafter accrue and would not, in the reasonable judgment of such Lender,
be otherwise notably disadvantageous to such Lender. The Borrower shall
reimburse such Lender for such Lender’s reasonable expenses incurred in
connection with such change or in considering such a change in an amount not to
exceed the Borrower’s pro rata share of such expenses based on such Lender’s
Commitment and Advances to the Borrower and the total lending commitments and
loans of such Lender to its similarly situated customers.
SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than (x) as payment
of a Revolving Credit Advance made by an Issuing Bank pursuant to the first
sentence of Section 2.03(c) or (y) pursuant to Section 2.11, 2.14, 9.01(b),
9.04(c) or 9.07) in excess of its ratable share of payments on account of the
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered; and provided
further that, so long as the obligations under this Agreement shall not have
been accelerated, any excess payment received by any Appropriate Lender shall be
shared on a pro rata basis only with other Appropriate Lenders. The Borrower
agrees that any Lender so purchasing a participation from another Lender by
delivering payment pursuant to this Section 2.15 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries, including, without
limitation, to provide a backstop for commercial paper, provided that such
proceeds shall not be used for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System).
SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Revolving
Credit Note or a Term Note payable to the order of such Lender in a principal
amount up to the Revolving Credit Commitment or Term Commitment, as the case may
be, of such Lender.

 



--------------------------------------------------------------------------------



 



          (b) The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assignment and Acceptance delivered to and accepted by it, (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iv) the amount of any sum received by
the Agent from the Borrower hereunder and each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
SECTION 2.18. Commitment Increase. At any time (x) prior to the Termination Date
(but not more than once in any calendar year) in the case of the Revolving
Credit Commitments or (y) on or prior to May 1, 2006 in the case of the Term
Commitments, in each case, if no Default shall have occurred and be continuing
at such time, the Borrower may, if it so elects, increase the aggregate amount
of the Revolving Credit Commitments or Term Commitments (each, a “Commitment
Increase”), either by designating a Person not theretofore a Lender and
acceptable to the Agent and, in the case of a Commitment Increase of the
Revolving Credit Facility, each Issuing Bank (such acceptance not to be
unreasonably withheld), (each such Person, an “Assuming Lender”) to become a
Lender or by agreeing with an existing Lender that such Lender’s Revolving
Credit Commitment or Term Commitment, as the case may be, shall be increased
(each such Lender, an “Increasing Lender”). Upon execution and delivery by the
Borrower and each Increasing Lender or Assuming Lender (the “Increase Date”) of
an instrument of assumption in form and amount reasonably satisfactory to the
Agent and each Issuing Bank (each an “Assumption Agreement”), such Increasing
Lender shall have a Revolving Credit Commitment or Term Commitment as therein
set forth or such Assuming Lender shall become a Lender with a Revolving Credit
Commitment or Term Commitment as therein set forth and all the rights and
obligations of a Lender with a Commitment hereunder; provided that (i) the
Borrower shall provide prompt notice of such increase to the Agent, which shall
promptly notify the other Lenders, (ii) the aggregate amount of each such
increase which is effective on any day shall be at least $10,000,000 or an
integral multiple thereof, (iii) the aggregate amount of the Revolving Credit
Commitments shall at no time exceed $300,000,000, (iv) the aggregate amount of
the Term Commitments shall at no time exceed $300,000,000 and (v) the Agent
shall have received on or before such date (A) either (1) certified copies of
resolutions of the Board of Directors of the Borrower evidencing the ability of
the Borrower to effect the Commitment Increase or (2) a certificate from
secretary of the Borrower stating that the resolutions of the Board of Directors
of the Borrower that were delivered to the Agent pursuant to
Section 3.01(g)(ii), which resolutions authorize the Borrower to effect the
Commitment Increase, have not been amended, modified, rescinded or revoked since
the date they were adopted and continue to be in full force and effect and
(B) an opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit F hereto with such modifications as are
reasonably acceptable to the Required Lenders.
     Upon any increase in the aggregate amount of the Revolving Credit
Commitments or Term Commitments pursuant to this Section 2.18, within five
Business Days in the case of the Base Rate Advances outstanding, and at the end
of the then current Interest Period with respect thereto in the case of the
Advances comprising each Eurodollar Rate Borrowing then outstanding (but in any
event within 45 days), the respective Advances under the applicable Facility
shall be reallocated among the Appropriate Lenders so that, after giving effect
to such reallocation, the Advances comprising each Borrowing under such Facility
and continuing into the subsequent Interest Period are funded by the Appropriate
Lenders ratably according to their respective Commitments under such Facility on
such day. Each Lender agrees that the conditions precedent set forth in
Section 3.02 shall not apply to any additional amounts required to be funded by
such Lender pursuant to this Section 2.18.

 



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
     (a) There shall have occurred no Material Adverse Change since December 31,
2004 other than as disclosed in Schedule 3.01(a) hereto.
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting any of the Loan Parties or any of their respective
Subsidiaries pending or threatened before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
other than the matters described on Schedule 3.01(b) hereto (the “Disclosed
Litigation”) or (ii) is initiated by any Person other than a Lender in its
capacity as a Lender that purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby, and there shall have been no material adverse
change in the status, or financial effect on any Loan Party, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.
     (c) All governmental and third party consents and approvals necessary in
connection with the execution, delivery and performance of this Agreement and
the Notes shall have been obtained (without the imposition of any conditions
that could reasonably be expected to materially adversely affect the ability of
any Loan Party to perform its obligations hereunder) and shall remain in effect,
and no law or regulation shall be applicable that restrains, prevents or imposes
adverse conditions upon the transactions contemplated hereby that could
reasonably be expected to materially adversely affect the ability of any Loan
Party to perform its obligations hereunder.
     (d) The Borrower shall have notified each Lender and the Agent in writing
as to the proposed Effective Date.
     (e) The Borrower shall have paid all invoiced fees and expenses of the
Agent and the Lenders (including the invoiced fees and expenses of counsel to
the Agent).
     (f) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (g) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
     (i) Notes to the order of Lenders, to the extent requested pursuant to
Section 2.17.
     (ii) Certified copies of the resolutions of the Board of Directors of each
Loan Party approving the transactions contemplated by this Agreement and the
Notes and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and such Notes.

 



--------------------------------------------------------------------------------



 



     (iii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of each Loan
Party authorized to sign this Agreement and the Notes and the other documents to
be delivered hereunder.
     (iv) A certificate, in substantially the form of Exhibit D hereto,
attesting to the Solvency of each Loan Party after giving effect to the
Borrowings contemplated hereunder, from the chief financial officer of each such
Loan Party.
     (v) A favorable opinion of Curtis, Mallet-Prevost, Colt & Mosle LLP, New
York counsel for the Loan Parties, substantially in the form of Exhibit E
hereto.
     (vi) A favorable opinion of Roberto Garcia, Esq., Vice President of Legal
and Regulatory Affairs of the Borrower, substantially in the form of Exhibit F
hereto.
     (vii) A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.
     (h) The termination in whole of the commitments of the lenders party to the
364-Day Credit Agreement dated as of March 1, 2005 (the “Existing Credit
Agreement”) among the Borrower, PRTC, as guarantor, Citibank, as administrative
agent, Banco Bilbao Vizcaya Argentaria Puerto Rico and Bank of Nova Scotia, Hato
Rey, Puerto Rico, as co-syndication agents, and Banco Popular de Puerto Rico and
FirstBank Puerto Rico, as co-documentation agents, and the payment in full of
all obligations outstanding under the Existing Credit Agreement. Each of the
Initial Lenders that is a party to the Existing Credit Agreement hereby waives
the requirement of three Business Days notice to terminate the commitments under
the Existing Credit Agreement.
SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender to make an Advance (other than a Revolving Credit
Advance made by any Issuing Bank or any Revolving Credit Lender pursuant to
Section 2.03(c)) on the occasion of each Borrowing, and the obligation of each
Issuing Bank to issue a Letter of Credit shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing or Issuance the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing or Notice of Issuance and the
acceptance by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
or such Issuance such statements are true):
     (a) the representations and warranties contained in Section 4.01 are
correct in all material respects on and as of the date of such Borrowing or
Issuance, before and after giving effect to such Borrowing or Issuance and to
the application of the proceeds therefrom, as though made on and as of such
date, and
     (b) no event has occurred and is continuing, or would result from such
Borrowing or Issuance or from the application of the proceeds therefrom, that
constitutes a Default.
SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a) Each Loan Party is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation.
(b) The execution, delivery and performance by each Loan Party of this Agreement
and the Notes executed by it and the consummation of the transactions
contemplated hereby, are within such Loan Party’s corporate powers, have been
duly authorized by all necessary corporate action, and do not contravene
(i) such Loan Party’s charter or by-laws (or other equivalent organizational
documents) or (ii) any law or any material contractual restriction binding on or
affecting such Loan Party or, to the knowledge of the chief financial officer of
the Borrower, any other contract the breach of which would limit the ability of
any Loan Party to perform its obligations under this Agreement or the Notes.
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Loan Party of
this Agreement or the Notes.
(d) This Agreement has been, and each of the Notes when delivered hereunder will
have been, duly executed and delivered by the Borrower. This Agreement has been
duly executed and delivered by each Guarantor. Assuming that this Agreement has
been duly executed by the Agent and each of the Initial Lenders, this Agreement
is, and each of the Notes when delivered hereunder will be, the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms. Assuming that this Agreement has been
duly executed by the Agent and each of the Initial Lenders, this Agreement is
the legal, valid and binding obligation of each Guarantor enforceable against
each Guarantor in accordance with its terms.
(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2004, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
and the Consolidated balance sheet of the Borrower and its Subsidiaries as at
September 30, 2005, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the nine months then ended, duly
certified by the chief financial officer of the Borrower, copies of which have
been furnished to each Lender, fairly present, subject, in the case of said
balance sheet as at September 30, 2005, and said statements of income and cash
flows for the nine months then ended, to year-end audit adjustments, the
Consolidated financial condition of the Borrower and its Subsidiaries as at such
dates and the Consolidated results of the operations of the Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied.
(f) There is no pending or (to the knowledge of any Loan Party) threatened
action or proceeding, including, without limitation, any Environmental Action,
affecting any Loan Party or any of its Subsidiaries before any court,
governmental agency or arbitrator that is initiated by any Person other than a
Lender in its capacity as a Lender that purports to affect the legality,
validity or enforceability of this Agreement or any Note.
(g) Neither the Borrower nor any of its Subsidiaries is an Investment Company,
as such term is defined in the Investment Company Act of 1940, as amended.

 



--------------------------------------------------------------------------------



 



(h) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System), and no proceeds
of any Advance will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.
(i) The obligations of the Borrower under this Agreement, and the obligations of
each Guarantor under the Subsidiary Guaranty rank pari passu in right of payment
with all other senior unsecured Debt of such Person.
ARTICLE V
COVENANTS OF THE LOAN PARTIES
SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, each Loan Party will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws and the Patriot Act, except where the
failure to so comply would not have a Material Adverse Effect.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither any Loan Party
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors and the aggregate of such Liens would
have a Material Adverse Effect.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiary operates;
provided, however, that such Loan Party and its Subsidiaries may self-insure to
the extent consistent with prudent business practice.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that each Loan Party and its Subsidiaries may consummate any transaction
permitted under Section 5.02(b) and provided further that neither any Loan Party
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the senior management of such Loan Party or of such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Loan Party or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to such Loan
Party or such Subsidiary.
     (e) Visitation Rights. During normal business hours and upon reasonable
notice from time to time, permit the Agent or any of the Lenders or any agents
or representatives thereof, to examine and make copies of and abstracts from the
records and books of account of (excluding any confidential information), and
visit the properties of, such Loan Party and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of such Loan Party and any of its
Subsidiaries with the appropriate representatives of such Loan Party and
together with the appropriate representatives of such Loan Party’s independent
certified public accountants.

 



--------------------------------------------------------------------------------



 



     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, its material properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates, other than another Loan Party, (i) on
terms that are fair and reasonable and no less favorable to such Loan Party or
such Subsidiary than it would obtain in a comparable arm’s-length transaction
with a Person not an Affiliate except where the failure to do so, in the
aggregate, would not have a Material Adverse Effect, (ii) as required by the
Federal Communications Commission’s rules and regulations for transactions among
affiliates or (iii) as contemplated by the Services Agreement.
     (i) Reporting Requirements. Furnish to the Lenders:
     (i) as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and the Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer,
treasurer or controller of the Borrower as having been prepared in accordance
with generally accepted accounting principles and certificates of the chief
financial officer, treasurer or controller of the Borrower as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
showing the calculations used for purposes of Section 5.03;
     (ii) as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, a copy of the annual audited report for such
year for the Borrower and its Subsidiaries, containing the Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year and
the Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Ernst & Young LLP or other independent
public accountants of nationally recognized standing and certificates of the
chief financial officer, treasurer or controller of the Borrower as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
showing the calculations used for purposes of Section 5.03;
     (iii) as soon as possible and in any event within five Business Days after
the occurrence of each Default continuing on the date of such statement, a
statement of the chief financial officer, treasurer or controller of the
Borrower setting forth details of such Default and the action that the Borrower
has taken and proposes to take with respect thereto;

 



--------------------------------------------------------------------------------



 



     (iv) promptly after the sending or filing thereof, copies of any quarterly
and annual reports and proxy solicitations that any Loan Party sends to any of
its securityholders, and copies of any reports on Form 8-K that such Loan Party
files with the Securities and Exchange Commission (other than reports on Form
8-K filed solely for the purpose of incorporating exhibits into a registration
statement previously filed with the Securities and Exchange Commission);
     (v) prompt notice of all actions and proceedings before any court,
governmental agency or arbitrator affecting any Loan Party or any of its
Subsidiaries of the type described in Section 3.01(b); and
     (vi) such other information respecting any Loan Party or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
     (j) Certain Obligations Respecting Subsidiaries. The Borrower will take
such action, and will cause each of its Significant Subsidiaries and any
Significant Subsidiary formed with the intent of merging with or into a Person
that will be a Significant Subsidiary subject to this provision to take such
action, from time to time as shall be necessary to ensure that all Significant
Subsidiaries of the Borrower are party to, as Loan Parties, the Guaranty
provided in Article VII hereof. Without limiting the generality of the
foregoing, in the event that the Borrower or any of its Significant Subsidiaries
shall form or acquire any new Significant Subsidiary, the Borrower or the
respective Significant Subsidiary will cause such new Significant Subsidiary to
(i) become a party hereto and to the Guaranty pursuant to a written instrument
in form and substance satisfactory to the Agent, and (ii) deliver such proof of
corporate action, incumbency of officers, opinions of counsel and other
documents relating to the foregoing as is consistent with those delivered by
each Loan Party pursuant to Section 3.01 hereof, or as any Lender or the Agent
shall have reasonably requested.
     SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign for security
purposes (but not in connection with a bona fide sale thereof), or permit any of
its Subsidiaries to assign for security purposes (but not in connection with a
bona fide sale thereof), any right to receive income; provided that nothing in
this Section 5.02 shall be construed to prevent or restrict the following:
     (i) Permitted Liens,
     (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any of its Subsidiaries in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Debt incurred solely for the purpose of financing the acquisition of
such property or equipment, or Liens existing on such property or equipment at
the time of its acquisition or conditional sales or other similar title
retention agreements with respect to property hereafter acquired or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced,
     (iii) the Liens existing on the Effective Date and described on Schedule
5.02(a) hereto and other undisclosed Liens existing on the Effective Date
securing obligations in aggregate amount not to exceed $10,000,000,

 



--------------------------------------------------------------------------------



 



     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any of its Subsidiaries;
provided that any such Liens that were created during the period immediately
prior to such merger, consolidation or acquisition were created in the ordinary
course of business of such Person and the Debt secured by such Liens does not
exceed the fair market value of the assets (including intangible assets) of such
Person so merged into or consolidated with the Borrower or any of its
Subsidiaries,
     (v) the replacement, extension or renewal of any Lien permitted by clauses
(iii) and (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or
extension of the final maturity date) of the Debt secured thereby,
     (vi) Liens not otherwise permitted pursuant to clauses (i) through
(v) above securing obligations not to exceed at any one time the amount of
$10,000,000, and
     (vii) Liens on property of a Receivables Subsidiary created in connection
with a Permitted Receivables Financing.
     (b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (ii) any
Subsidiary of the Borrower may merge into or dispose of assets to the Borrower,
and (iii) the Borrower may merge with any Subsidiary of the Majority Shareholder
so long as the surviving corporation assumes all obligations of the Borrower
hereunder and under the Notes and each Guarantor confirms in writing its
guarantee obligations hereunder upon the occurrence of and following such
merger, and provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.
     (c) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except (i) as required or permitted by generally accepted accounting principles
or (ii) where the effect of such change, together with all other changes in
accounting policies or reporting practices made pursuant to this clause
(ii) since the Effective Date, is immaterial to the Borrower and its
Subsidiaries taken as a whole.
     (d) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:
     (i) Debt owed to the Borrower or to a wholly owned Subsidiary of the
Borrower,
     (ii) Debt which may be borrowed and outstanding from time to time under the
credit agreements existing on and as of the Effective Date and described on
Schedule 5.02(d) hereto (the “Existing Debt”), and any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, the Existing
Debt, provided that the principal amount of such Existing Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing,
     (iii) unsecured Debt incurred in the ordinary course of business
aggregating not more than $150,000,000 for PRTC and for all of the other
Guarantors not more than $75,000,000 in the aggregate at any one time
outstanding,

 



--------------------------------------------------------------------------------



 



     (iv) Debt in respect of operating leases,
     (v) indorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business, and
     (vi) Debt incurred by a Receivables Subsidiary created in connection with a
Permitted Receivables Financing.
SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Borrower will:
     (a) Debt to EBITDA Ratio. Maintain a Debt to EBITDA Ratio, as at the end of
each fiscal quarter of the Borrower, of not more than 3.0:1.0.
     (b) EBITDA to Interest Ratio. Maintain an EBITDA to Interest Ratio, as at
the end of each fiscal quarter of the Borrower, of not less than 3.5:1.0.
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance within five Business Days after the same becomes due and payable; or
any fees or other amounts payable under this Agreement or any Note are not paid
within five Business Days after the same becomes due and payable; or
     (b) Any representation or warranty made or deemed made by the Borrower
herein or by the Borrower (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made; or
     (c) (i) Any Loan Party shall fail to perform or observe any term, covenant
or agreement contained in Section 5.01(d), (e), (h), (i)(iii), (i)(v) or (j),
5.02 or 5.03, (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(i) (other than clauses (iii) and
(v) thereof) if such failure shall remain unremedied for five Business Days
after written notice thereof shall have been given to such Loan Party by the
Agent or any Lender or (iii) any Loan Party shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to such Loan Party by the Agent or
any Lender; or
     (d) Article VII is breached by any Guarantor or shall cease to be in full
force and effect or any Guarantor shall so state in writing; or
     (e) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal, or in
the case of Hedge Agreements net, amount of at least $20,000,000 in the
aggregate (but excluding Debt outstanding hereunder) of the Borrower or such
Subsidiary (as the case may be) (the “Requisite Amount”), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
later of five Business Days and the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any such Debt
aggregating the Requisite Amount shall be declared due and payable in accordance
with its terms or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Debt aggregating the Requisite
Amount and shall

 



--------------------------------------------------------------------------------



 



continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate the
maturity of such Debt; or any such Debt aggregating the Requisite Amount shall
be required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased in accordance with its
terms, or any offer to prepay, redeem, purchase or defease such Debt shall be
required to be made in accordance with its terms, in each case prior to the
stated maturity thereof where the cause of such prepayment, redemption, purchase
or defeasance or offer therefor is the occurrence of an event or condition that
is premised on a material adverse deterioration of the financial condition,
results of operation or properties of the Borrower or any of its Subsidiaries,
provided that with respect to Debt aggregating the Requisite Amount of the types
described in clauses (h) or (i) of the definition of “Debt” and to the extent
such Debt relates to the obligations of any Person other than the Borrower or
any of its Subsidiaries, no Event of Default shall occur so long as the payment
of such Debt is being contested in good faith and by proper proceedings and as
to which appropriate reserves are being maintained; or any event shall occur or
condition shall exist under any agreement or instrument relating to any Debt
that is outstanding in a principal, or in the case of Hedge Agreements net,
amount of at least $40,000,000 and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or permit the acceleration of, the maturity
of such Debt; or
     (f) The Borrower or any of its Subsidiaries shall generally not pay their
respective debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower or its Subsidiaries seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth in this subsection (f) under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors; or
     (g) Judgments or orders for the payment of money in excess of $30,000,000
in the aggregate shall be rendered against the Borrower or its Subsidiaries and
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order for which a stay of enforcement of such judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(g) if and for so long as (i) (A) the amount of such judgment
or order is covered by a valid and binding policy of insurance between the
defendant and the insurer or insurers covering payment thereof, (B) such insurer
shall be rated, or, if more than one insurer, at least 90% of such insurers as
measured by the amount of risk insured, shall be rated, at least “A-” by A.M.
Best Company or its successor or its successors and (C) such insurer(s) has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order or (ii) (A) the amount of such judgment or order is
covered by a valid and binding indemnification agreement between the defendant
and an indemnitor, (B) such indemnitor shall have a rating for any class of its
non-credit enhanced long-term senior unsecured debt of not lower than BBB+ by
S&P, Baa3 by Moody’s or BBB+ by Fitch and (C) such indemnitor has been notified
of, and has not disputed the claim made for payment of, the amount of such
judgment or order; or
     (h) (i) The Majority Shareholder shall cease for any reason to maintain,
directly or indirectly, the Controlling Interest; or (ii) the Borrower shall for
any reason cease to own 100% of the Voting Stock of any Guarantor; or

 



--------------------------------------------------------------------------------



 



     (i) Any Loan Party or its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability that would have a Material Adverse Effect
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of such Loan Party or its ERISA
Affiliates from a Multiemployer Plan; or (iii) the reorganization or termination
of a Multiemployer Plan;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Revolving Credit Lender pursuant to Section 2.03(c)) and of
the Issuing Banks to issue Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances (other than Advances to be made by an Issuing Bank or a Revolving
Credit Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue
Letters of Credit shall automatically be terminated and (B) the Notes, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Revolving
Credit Lenders, irrespective of whether it is taking any of the actions
described in Section 6.01 or otherwise, make demand upon the Borrower to, and
forthwith upon such demand the Borrower will, (a) pay to the Agent on behalf of
the Revolving Credit Lenders in same day funds at the Agent’s office designated
in such demand, for deposit in the L/C Cash Deposit Account, an amount equal to
the aggregate Available Amount of all Letters of Credit then outstanding or
(b) make such other arrangements in respect of the outstanding Letters of Credit
as shall be acceptable to the Required Revolving Credit Lenders and not more
disadvantageous to the Borrower than clause (a); provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, an amount equal to the aggregate
Available Amount of all outstanding Letters of Credit shall be immediately due
and payable to the Agent for the account of the Revolving Credit Lenders without
notice to or demand upon the Borrower, which are expressly waived by the
Borrower, to be held in the L/C Cash Deposit Account. If at any time an Event of
Default is continuing the Agent determines that any funds held in the L/C Cash
Deposit Account are subject to any right or claim of any Person other than the
Agent and the Revolving Credit Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrower
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law. After all Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrower
hereunder shall have been paid in full, the balance, if any, in such L/C Cash
Deposit Account shall be returned to the Borrower.
ARTICLE VII
GUARANTY
SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
jointly and severally unconditionally and irrevocably guarantees the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all obligations of each other Loan Party now or hereafter existing under this
Agreement or any Note, whether for principal, interest, fees, expenses or
otherwise (such obligations, to the extent not paid by such Loan Party or
specifically waived in accordance with Section 9.01, being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Agent or the Lenders in enforcing any
rights under this Article VII (this “Guaranty”). Without limiting the generality
of the foregoing, each

 



--------------------------------------------------------------------------------



 



Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any Loan Party to the Agent or any
Lender under this Agreement or any Note but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Loan Party.
(b) (i) Each Guarantor and, by its acceptance of this Guaranty, the Agent and
each other Lender, hereby confirms that it is the intention of all such parties
that this Guaranty not constitute a fraudulent transfer or fraudulent conveyance
for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar Federal, state or Commonwealth of
Puerto Rico law to the extent applicable to this Guaranty. To effectuate the
foregoing intention, the Agent, each other Lender and each Guarantor hereby
irrevocably agrees that the obligations of each Guarantor under this Guaranty
shall not exceed the greater of (A) the benefit realized by such Guarantor from
the proceeds of the Advances made from time to time by the Borrower to such
Guarantor and (B) the maximum amount that will, after giving effect to such
maximum amount and all other probable contingent and fixed liabilities of such
Guarantor that are relevant under applicable law, and after giving effect to any
collections from, rights to receive contribution from, or payments made by or on
behalf of each other Guarantor in respect of the obligations of such other
Guarantor under this Guaranty, result in the obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or fraudulent conveyance.
For purposes hereof, “Bankruptcy Law” means Title 11, United States Code, or any
similar Federal, state or Commonwealth of Puerto Rico law for the relief of
debtors.
     (ii) Each Guarantor agrees that in the event any payment shall be required
to be made to the Lenders under this Guaranty, such Guarantor will contribute,
to the maximum extent such that the contribution will not result in a fraudulent
transfer or fraudulent conveyance, such amounts to each other Guarantor so as to
maximize the aggregate amount paid to the Lenders under this Agreement and the
Notes.
SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or the Lenders with respect thereto. The obligations of each Guarantor
under this Guaranty are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against such Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Borrower or any other Guarantor or whether the Borrower or any other
Guarantor is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and, to the maximum extent permitted by law, each Guarantor
hereby irrevocably waives, any defenses it may now or hereafter have in any way
relating to, any or all of the following:
     (a) any lack of validity or enforceability of this Agreement or any
agreement or instrument relating hereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from this Agreement or any Note,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any change, restructuring or termination of the corporate structure or
existence of the Borrower; or
     (e) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Guarantor, the Borrower or any other guarantor or surety other
than payment when due.

 



--------------------------------------------------------------------------------



 



This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender upon the insolvency,
bankruptcy or reorganization of the Borrower or any Guarantor or otherwise, all
as though such payment had not been made.
SECTION 7.03. Waiver. Each Guarantor hereby waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, the right to require application against the
property of the Borrower or any other Guarantor, and any requirement that the
Agent or any Lender exhaust any right or take any action against the Borrower or
any other Person or any collateral. Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated herein and that the waiver set forth in this Section 7.03 is
knowingly made in contemplation of such benefits. Each Guarantor hereby waives
any right to revoke this Guaranty, and acknowledges that this Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.
SECTION 7.04. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (ii) the Termination Date and (iii) the latest date
of expiration or termination of all Letters of Credit, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Lenders, the Agent and their successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may assign or otherwise transfer all or any portion of its rights and
obligations hereunder (including, without limitation, all or any portion of its
Commitment, the Advances owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as provided in Section 9.07.
SECTION 7.05. Subrogation. No Guarantor will exercise any rights that it may now
or hereafter acquire against the Borrower or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Agent
or any Lender against the Borrower, any other Guarantor or any other insider
guarantor or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Guarantor
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security solely on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit shall have expired or been
terminated and the Termination Date shall have occurred. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit, such amount shall be held in trust for the benefit of the
Agent and the Lenders and shall forthwith be paid to the Agent to be credited
and applied to the Guaranteed Obligations and all other amounts payable under
this Guaranty, whether matured or unmatured, in accordance with the terms of
this Guaranty, or to be held as collateral for any Guaranteed Obligations or
other amounts payable under this Guaranty thereafter arising. If (i) any
Guarantor shall make payment to the Agent or any Lender of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall be paid in full in cash, (iii) the
Termination Date shall have occurred and (iv) all Letters of Credit shall have
expired or been terminated, the Agent and the Lenders will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment by such Guarantor.
ARTICLE VIII
THE AGENT
SECTION 8.01. Authorization and Action. Each Lender (in its capacities as a
Lender and Issuing Bank, as applicable) hereby appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such

 



--------------------------------------------------------------------------------



 



powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders and such instructions
shall be binding upon all Lenders and all holders of Notes; provided, however,
that the Agent shall not be required to take any action that exposes the Agent
to personal liability or that is contrary to this Agreement or applicable law.
The Agent agrees to give to each Lender prompt notice of each notice given to it
by the Borrower pursuant to the terms of this Agreement.
SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Debt resulting therefrom until the Agent
receives and accepts an Assignment and Acceptance entered into by such Lender,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(ii) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement on the part of any Loan Party
or to inspect the property (including the books and records) of any Loan Party
except as specifically set forth in this Agreement; (v) shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, this Agreement or any other instrument or document furnished pursuant
hereto; and (vi) shall incur no liability under or in respect of this Agreement
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier or facsimile) believed by it to be genuine and
signed or sent by the proper party or parties.
SECTION 8.03. Citibank and Affiliates. With respect to its Commitments, the
Advances made by it and any Note or Notes issued to it, Citibank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, any Loan Party, any of its
Subsidiaries and any Person who may do business with or own securities of any
Loan Party or any of its Subsidiaries, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders.
SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
SECTION 8.05. Indemnification. (a) The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Advances owed each of them (or if no Advances are at
the time outstanding, ratably according to their Commitments), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent under this Agreement, in each case whether or not such
investigation, litigation or proceeding is brought by any Lender, its directors,
shareholders or creditors or the Agent is otherwise a party thereto, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse the Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the

 



--------------------------------------------------------------------------------



 



Agent is not reimbursed for such expenses by the Borrower.
(b) Each Revolving Credit Lender severally (but not jointly) agrees to indemnify
each Issuing Bank (to the extent not promptly reimbursed by the Borrower) from
and against such Lender’s Ratable Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against any such Issuing Bank in any way relating to or arising
out of this Agreement or any action taken or omitted by such Issuing Bank in its
capacity as such hereunder or in connection herewith, in each case whether or
not such investigation, litigation or proceeding is brought by any Lender, its
directors, shareholders or creditors or the Agent is otherwise a party thereto,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Issuing Bank’s gross negligence or
willful misconduct.
(c) The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its share of any amount required to be paid by the
Lenders to the Agent or an Issuing Bank as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse the Agent or such Issuing
Bank for its pro rata share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse the Agent or any Issuing Bank
for such other Lender’s share of such amount. Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Borrower.
SECTION 8.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent
which, so long as no Default shall have occurred and be continuing, shall be
subject to the Borrower’s approval, which approval shall not be unreasonably
withheld. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
or licensed under the laws of the United States of America or of any State
thereof or the Commonwealth of Puerto Rico and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent, upon appointment of
such successor Agent, shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article VIII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.
SECTION 8.07. Other Agents. Banco Bilbao Vizcaya Argentaria Puerto Rico and
Scotiabank de Puerto Rico have been designated as co-syndication agents, Banco
Popular de Puerto Rico and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, have been designated as co-documentation agents, and certain other
Lenders have been designated as managing agents or co-agents and the use of such
titles does not impose on Banco Bilbao Vizcaya Argentaria Puerto Rico, Banco
Popular de Puerto Rico, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,
Scotiabank de Puerto Rico or such other Lender any rights, duties or obligations
greater than those of any other Lender.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (i) no amendment, waiver or consent shall, unless
in writing and signed by all the Lenders, do any of the following: (A) waive any
of the conditions specified in Section 3.01, (B) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder, (C) release any Guarantor from any of the obligations
imposed upon it by this Agreement or (D) amend this Section 9.01; and (ii) no
amendment, waiver or consent shall, unless in writing and signed by the

 



--------------------------------------------------------------------------------



 



Required Lenders and each Lender that has or is owed obligations under this
Agreement or the Notes that are modified by such amendment, waiver or consent,
(A) increase the Commitment of such Lender or subject such Lender to any
additional obligations, (B) reduce the principal of, or interest on, the Note
held by such Lender or any fees or other amounts payable hereunder to such
Lender, (C) postpone any date fixed for any payment of principal of, or interest
on, the Advances made by such Lender or any fees or other amounts payable
hereunder to such Lender or (D) waive the application of Section 2.15; and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note and (y) no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Banks in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement.
(b) Each Lender grants (x) to the Agent the right to purchase all (but not less
than all) of such Lender’s Commitments and Advances owing to it and any Notes
held by it and all of its rights and obligations hereunder and under the Notes
at a price equal to the aggregate amount of outstanding Advances owed to such
Lender (together with all accrued and unpaid interest, fees and other amounts
owed to such Lender), and (y) to the Borrower the right to cause an assignment
of all (but not less than all) of such Lender’s Commitments and Advances owing
to it and any Notes held by it and all of its rights and obligations hereunder
and under such Notes to Eligible Assignees at a price equal to the aggregate
amount of outstanding Advances (together with all accrued and unpaid interest,
fees and other amounts owed to such Lender) owed to such Lender, which right may
be exercised by the Agent or the Borrower, as the case may be, if such Lender
refuses to execute any amendment, waiver or consent which requires the written
consent of all the Lenders and to which Lenders owed at least 90% of the
aggregate unpaid principal amount of Advances or, if no such principal amount is
then outstanding, Lenders having at least 90% of the Commitments, the Agent and
the Borrower have agreed. Each Lender agrees that if the Agent or the Borrower,
as the case may be, exercises its option hereunder, it shall promptly execute
and deliver all agreements and documentation necessary to effectuate such
assignment as set forth in Section 9.07.
SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier or electronic mail
communication) and either (x) mailed, telecopied or delivered by hand or by
courier, or (y) as and to the extent set forth in the proviso to this first
sentence of Section 9.02(a)and in Section 9.02(b), by e-mail and electronic
posting: if to the Borrower or PRTC, at 1513 Roosevelt Avenue, 10th Floor,
Guaynabo, Puerto Rico 00968 or P.O. Box 360998 San Juan, Puerto Rico 00936-0998,
Attention: Adail Ortiz (fax no.(787) 749-9024), with a copy to Maria Elena de la
Cruz (fax no. (787) 783-2919); if to any Initial Lender, at its Domestic Lending
Office specified opposite its name on Schedule I hereto; if to any other Lender,
at its Domestic Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender; and if to the Agent, at its address at Two
Penns Way, New Castle, Delaware 19720, Attention: Loan Investor Services; or, as
to any Loan Party or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Agent, provided that materials required to be delivered
pursuant to Section 5.01(i)(i), (ii) or (iv) shall be delivered to the Agent as
specified in Section 9.02(b) and by the Agent to the Lenders as specified in
Sections 9.02(b) and (c). All such notices and communications shall, when
mailed, telecopied, faxed or e-mailed, be effective when deposited in the first
class mails or, in the case of international delivery, when deposited with mails
or couriers that deliver within two Business Days, or telecopied, faxed or
confirmed by e-mail, provided that notices and communications to the Agent
pursuant to Article II, III or VIII shall not be effective until received by the
Agent, and provided, further, that notices and communications to any Person
required to be provided hereunder within five Business Days shall only be made
by hand or via telecopy, facsimile or courier. Delivery by telecopier or
facsimile of an executed counterpart of any amendment or waiver of any provision
of this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.
(b) So long as Citibank or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(i)(i), (ii) and (iv) shall be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com or such other
e-mail address as the Agent shall notify to the Borrower, and such delivery to
the Agent shall constitute delivery by the Borrower to the Agent and the Lenders
for purposes of Section 5.01(i)(i), (ii) or (iv), as the case may be. The
Borrower agrees that the Agent may make such materials, as well as any other
written information, documents, instruments and other material relating to the
Borrower, any of its Subsidiaries or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
delivered to the Agent by the Borrower hereunder (collectively, the
“Communications”) available to the Lenders by posting such Communications on
Intralinks or a substantially similar electronic system which is in general use
for such purposes (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are

 



--------------------------------------------------------------------------------



 



confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform; provided that (x) the Agent
shall use reasonable commercial efforts to ensure that all Communications
delivered by the Borrower to the Agent for posting on the Platform are posted
thereon in their entirety and as delivered by the Borrower, and (y) in the event
that the Agent shall become aware that the Platform has been subject to
unauthorized access or otherwise is experiencing problems that may lead to
breaches of confidentiality or failures of appropriate posting or access, then
the Agent shall promptly notify the Borrower and shall cease to utilize the
Platform for the purposes specified herein until such problems shall have been
resolved. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform. (c) Each Lender agrees that notice from the Agent to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials by the Borrower and the Agent to such
Lender for purposes of this Agreement; provided that if requested by any Lender
the Agent shall deliver a copy of the Communications to such Lender by e-mail or
telecopier. Each Lender agrees (i) to notify the Agent in writing of such
Lender’s e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Agent has on record an effective e-mail address for such Lender) and
(ii) that any Notice may be sent to such e-mail address.
SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Agent and the Arranger in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing and distribution), transportation, computer,
duplication, appraisal, audit and insurance expenses and (B) the reasonable fees
and expenses of counsel for the Agent with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under this Agreement.
Such expenses shall be paid by the Borrower upon presentation of an itemized
invoice (after reasonable time for the Borrower to review such invoice),
regardless of whether the transactions contemplated by this Agreement are
consummated. The Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Borrower or any of its Subsidiaries
or any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, in each case whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party or any other Person or any Indemnified Party
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated, except to the extent such claim, damage, loss, liability
or expense (A) is found by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct, (B) arises
from disputes among two or more Lenders (but not including any such dispute that
involves a Lender to the extent such Lender is acting in any different capacity
(i.e., Agent or Arranger) under the Credit Agreement or the Notes or to the
extent that it involves the Agent’s syndication activities) or (C) arises from
or relates to a breach by such Indemnified Party of its obligations under this
Agreement. The Borrower also agrees not to assert any claim against the Agent,
any Lender, any of their

 



--------------------------------------------------------------------------------



 



Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.
(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower (or pursuant to Section 9.01(b)) to or for the
account of a Lender other than on the last day of the Interest Period for such
Advance, as a result of a payment, prepayment or Conversion pursuant to this
Agreement or acceleration of the maturity of the Notes pursuant to Section 6.01,
the Borrower shall, upon demand by such Lender (with a copy of such demand to
the Agent), pay to the Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses that it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.
(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 by the Required Lenders to
authorize the Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01 and notice to the Borrower as required under Section
6.01, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Affiliate to or for the credit or the account of any Loan Party against
any and all of the obligations of such Loan Party now or hereafter existing
under this Agreement and the Note held by such Lender, whether or not such
Lender shall have made any demand under this Agreement or such Note and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
applicable Loan Party after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its Affiliates may have.
SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of all of the Lenders.
SECTION 9.07. Assignments and Participations. (a) Each Lender may, with the
consent of the Agent (except as provided in clause (g) below) and, so long as no
Default has occurred and is continuing, the Borrower (such consent, in the case
of the Agent or the Borrower, not to be unreasonably withheld) and, so long as
no Default has occurred and is continuing, if demanded by the Borrower
(1) pursuant to Section 9.01(b), (2) following a request for a payment to or on
behalf of such Lender under Section 2.11 or Section 2.14, (3) following a
Withholding Tax Change affecting payments to such Lender or (4) following a
notice given by such Lender pursuant to Section 2.12, upon at least ten Business
Days’ notice to such Lender and the Agent, will, assign to one or more Persons
all or a portion of its rights and obligations under any Facility under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances owing to it and the Note or Notes held by it); provided, that the
Borrower may make demand with respect to a Lender that has given notice pursuant
to Section 2.12 only if the Borrower makes such demand of all Lenders similarly
situated that have given such notice; provided, further, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement with respect to such Facility, (ii) except
in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment under such
Facility of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 or an integral multiple
of $1,000,000 in excess thereof, (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Borrower shall be arranged by the Borrower after consultation with the Agent and
shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of such
rights and

 



--------------------------------------------------------------------------------



 



obligations made concurrently with another such assignment or other such
assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrower unless and until
such Lender shall have received one or more payments from either the Borrower or
one or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
and all other amounts payable to such Lender under this Agreement and (vi) the
parties to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Notes subject to such assignment and a processing and recordation fee
of $3,500 (which shall be paid by Persons other than the Borrower unless such
assignment is made as a result of a demand by the Borrower). Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights other than
rights of indemnification under Section 9.04 or otherwise relating to a time
prior to the effective date of such Assignment and Acceptance and be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under this Agreement or
any other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.
(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, an assignee representing that it is an Eligible Assignee and the
Borrower, together with the Note or Notes subject to such assignment, the Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.
(d) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and the Notes held
by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with

 



--------------------------------------------------------------------------------



 



such Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any consent to any departure by the Borrower therefrom, except that
a Lender may agree with a participant as to the manner in which the Lender shall
exercise the Lender’s rights to approve any amendment, waiver or consent to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or postpone any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation.
(f) Any Lender may at any time, without the consent of the Agent or the
Borrower, create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Advances owing to it and the
Note or Notes held by it) in favor of any Federal Reserve Bank in accordance
with Regulation A of the Board of Governors of the Federal Reserve System,
provided, however, that no such assignment shall have the effect of increasing
the costs payable by the Borrower.
(g) Any Lender may at any time, without the consent of, but with notice to the
Agent, assign all or part of its rights or obligations under this Agreement to
any Affiliate of such Lender, provided, however, that no such assignment shall
have the effect of increasing the costs payable by the Borrower.
SECTION 9.08. Nondisclosure. None of the Agent, any Lender or any Affiliate
thereof shall disclose without the prior consent of the Borrower (other than to
the Agent, another Lender or any such Affiliate, their respective directors,
employees, auditors, affiliates or counsel who shall agree to be bound by the
terms of this provision) any information with respect to the Loan Parties or any
Subsidiary thereof contained in financial statements, projections or reports
provided to the Agent, any Lender or any Affiliate thereof by, or on behalf of,
the Loan Parties or any Subsidiary, provided that the Agent, any Lender or any
Affiliate thereof may disclose any such information (a) as has become generally
available to the public in a manner, or through actions, which do not violate
the terms of this Section 9.08, (b) to, or as may be required or appropriate in
any report, statement or testimony submitted to, any municipal, state or federal
regulatory body having or claiming to have jurisdiction over the Agent, any
Lender or any Affiliate thereof or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in response to any summons or subpoena or in connection with any litigation,
(d) in order to comply with any law, order, regulation or ruling applicable to
the Agent, any Lender or any Affiliate thereof and (e) to a prospective
co-lender or participant in the amounts outstanding hereunder or under the
Advances, provided, however, that such prospective co-lender or participant
executes an agreement containing provisions substantially identical to those
contained in this Section 9.08 and which shall by its terms inure to the benefit
of the Borrower and provided, further, that to the extent practicable, the
Agent, each Lender and their respective Affiliates shall use reasonable best
efforts to provide prior written notice of such disclosure to the Borrower.
SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.
SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each of the Loan Parties hereby agrees that service of
process in any such action or proceeding brought in any such New York State
court or in such federal court may be made upon CT Corporation System at its
offices at 111 Eighth Avenue, 13th Floor, New York, N.Y. 10011 (the “Process
Agent”) and each Loan Party hereby irrevocably appoints the Process Agent its
authorized agent to accept such service of process, and agrees that the failure
of the Process Agent to give any notice of any such service shall not impair or
affect the validity of such service or of any judgment rendered in any action or
proceeding based thereon. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions

 



--------------------------------------------------------------------------------



 



by suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or the Notes in the courts of
any jurisdiction.
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          SECTION 9.12. No Liability of Issuing Banks. The Borrower assumes all
risks of the parties to this Agreement related to the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit. Neither an Issuing Bank nor any of its officers or
directors shall be liable or responsible for: (a) the use that may be made of
any Letter of Credit or any acts or omissions of any beneficiary or transferee
in connection therewith; (b) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged;
(c) payment by such Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (d) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that the Borrower shall have a claim against such
Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower to
the extent that the Borrower proves such damages were caused by such Issuing
Bank’s willful misconduct or gross negligence when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. In furtherance and not in limitation of the foregoing, such Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary; provided that nothing herein shall be deemed to
excuse such Issuing Bank if it acts with gross negligence or willful misconduct
in accepting such documents.
          SECTION 9.13. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.

 



--------------------------------------------------------------------------------



 



          SECTION 9.14. Waiver of Jury Trial. Each of the Borrower, the
Guarantors, the Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  TELECOMUNICACIONES DE PUERTO RICO, INC.,
as Borrower    
 
           
 
  By        
 
     
 
Title: President and Chief Executive Officer    
 
                PUERTO RICO TELEPHONE COMPANY, INC.,
as Guarantor    
 
           
 
  By        
 
     
 
Title: President and Chief Executive Officer    
 
                CITIBANK, N.A.
as Agent    
 
           
 
  By        
 
     
 
Title:    

 



--------------------------------------------------------------------------------



 



U.S. $600,000,000
CREDIT AGREEMENT
Dated as of February 28, 2006
Among
TELECOMUNICACIONES DE PUERTO RICO, INC.
as Borrower,
PUERTO RICO TELEPHONE COMPANY, INC.
as Guarantor,
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders,
CITIBANK, N.A.
as Administrative Agent,
[BANCO BILBAO VIZCAYA ARGENTARIA PUERTO RICO
and
SCOTIABANK DE PUERTO RICO]
as Co-Syndication Agents,
[BANCO POPULAR DE PUERTO RICO
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH]
as Co-Documentation Agents
and
CITIGROUP GLOBAL MARKETS INC.
as Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I        
 
           
 
  SECTION 1.02. Computation of Time Periods     13  
 
           
 
  SECTION 1.03. Accounting Terms     13  
 
            ARTICLE II        
 
           
 
  SECTION 2.01. The Advances and Letters of Credit     13  
 
           
 
  SECTION 2.02. Making the Advances     14  
 
           
 
  SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit     14  
 
           
 
  SECTION 2.04. Fees     16  
 
           
 
  SECTION 2.05. Optional Termination or Reduction of the Commitments     16  
 
           
 
  SECTION 2.06. Repayment of Advances and Letter of Credit Drawings     16  
 
           
 
  SECTION 2.07. Interest     17  
 
           
 
  SECTION 2.08. Interest Rate Determination     17  
 
           
 
  SECTION 2.09. Optional Conversion of Advances     18  
 
           
 
  SECTION 2.10. Optional Prepayments of Advances     18  
 
           
 
  SECTION 2.11. Increased Costs     18  
 
           
 
  SECTION 2.12. Illegality     19  
 
           
 
  SECTION 2.13. Payments and Computations     19  
 
           
 
  SECTION 2.14. Taxes     20  
 
           
 
  SECTION 2.15. Sharing of Payments, Etc.     22  
 
           
 
  SECTION 2.16. Use of Proceeds     22  
 
           
 
  SECTION 2.17. Evidence of Debt     22  
 
            ARTICLE III          
 
  SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01     24  
 
           
 
  SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance     25  
 
           
 
  SECTION 3.03. Determinations Under Section 3.01     25  
 
           
ARTICLE IV
       
 
           
 
  SECTION 4.01. Representations and Warranties of the Borrower     26  

 



--------------------------------------------------------------------------------



 



                      Page   ARTICLE V        
 
           
 
  SECTION 5.01. Affirmative Covenants     27  
 
           
 
  SECTION 5.02. Negative Covenants     29  
 
           
 
  SECTION 5.03. Financial Covenants     31  
 
            ARTICLE VI        
 
           
 
  SECTION 6.01. Events of Default     31  
 
           
 
  SECTION 6.02. Actions in Respect of the Letters of Credit upon Default     33
 
 
            ARTICLE VII        
 
           
 
  SECTION 7.01. Guaranty; Limitation of Liability     33  
 
           
 
  SECTION 7.02. Guaranty Absolute     34  
 
           
 
  SECTION 7.03. Waiver     35  
 
           
 
  SECTION 7.04. Continuing Guaranty; Assignments     35  
 
           
 
  SECTION 7.05. Subrogation     35  
 
            ARTICLE VIII        
 
           
 
  SECTION 8.01. Authorization and Action     35  
 
           
 
  SECTION 8.02. Agent’s Reliance, Etc.     36  
 
           
 
  SECTION 8.03. Citibank and Affiliates     36  
 
           
 
  SECTION 8.04. Lender Credit Decision     36  
 
           
 
  SECTION 8.05. Indemnification     36  
 
           
 
  SECTION 8.06. Successor Agent     37  
 
           
 
  SECTION 8.07. Other Agents     37  
 
            ARTICLE IX        
 
           
 
  SECTION 9.01. Amendments, Etc.     37  
 
           
 
  SECTION 9.02. Notices, Etc.     38  
 
           
 
  SECTION 9.03. No Waiver; Remedies     39  
 
           
 
  SECTION 9.04. Costs and Expenses     39  
 
           
 
  SECTION 9.05. Right of Set-off     40  
 
           
 
  SECTION 9.06. Binding Effect     40  
 
           
 
  SECTION 9.07. Assignments and Participations     40  

 



--------------------------------------------------------------------------------



 



                      Page  
 
  SECTION 9.08. Nondisclosure     42  
 
           
 
  SECTION 9.09. Governing Law     42  
 
           
 
  SECTION 9.10. Execution in Counterparts     42  
 
           
 
  SECTION 9.11. Jurisdiction, Etc.     42  
 
           
 
  SECTION 9.12. No Liability of Issuing Banks     43  
 
           
 
  SECTION 9.13. Patriot Act Notice     43  
 
           
 
  SECTION 9.14. Waiver of Jury Trial     44  

 



--------------------------------------------------------------------------------



 



Schedules
Schedule I — Commitments and Applicable Lending Offices
Schedule II — Existing Letters of Credit
Schedule 3.01(a) — Material Adverse Changes
Schedule 3.01(b) — Disclosed Litigation
Schedule 5.02(a) — Existing Liens
Schedule 5.02(d) — Existing Subsidiary Debt

          Exhibits          
Exhibit A-1
  —   Form of Revolving Credit Note
 
       
Exhibit A-2
  —   Form of Term Note
 
       
Exhibit B
  —   Form of Notice of Borrowing
 
       
Exhibit C
  —   Form of Assignment and Acceptance
 
       
Exhibit D
  —   Form of Solvency Certificate
 
       
Exhibit E
  —   Form of Opinion of New York Counsel for the Loan Parties
 
       
Exhibit F
  —   Form of Opinion of Puerto Rico Counsel for the Loan Parties

 